Citation Nr: 1748460	
Decision Date: 10/27/17    Archive Date: 11/03/17

DOCKET NO.  13-32 185	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for a lung/respiratory disability, including as secondary to asbestos exposure.

2.  Entitlement to service connection for bilateral hearing loss disability.

3.  Entitlement to service connection for bilateral eye/vision disability.

4.  Entitlement to service connection for a left hand disability.

5.  Entitlement to service connection for a headache disability.

6.  Entitlement to service connection for a lumbar spine disability.

7.  Entitlement to service connection for a right leg disability (claimed as pain).

8.  Entitlement to service connection for a left knee disability.

9.  Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Wishard, Counsel


INTRODUCTION

The Veteran had active military service from September 1974 to January 1979.  

These matters come before the Board of Veterans' Appeals (Board) from January 2012 and September 2012 rating decisions of the Department of Veterans Affairs (VA), Regional Office (RO) in Columbia, South Carolina.   

In February 2017, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.  The record was held open for an additional 60 days for the Veteran to submit additional evidence. 

The issues of entitlement to service connection for a headache disability and an acquired psychiatric disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  There is no competent credible evidence of record that the Veteran has a lung disability causally related to service, to include exposure to asbestos. 

2.  Right ear hearing loss was demonstrated on audiometric evaluation upon entrance into service.

3.  Chronic increase in right ear hearing impairment was not shown in service.

4.  The earliest clinical evidence of record of left ear hearing loss is in 2011, more than three decades after separation from service.

5.  There has been no demonstration by competent medical, nor competent and credible lay, evidence of record, that the Veteran has a hearing loss disability causally related to, or aggravated by, active service.

6.  The earliest clinical evidence of complaints of the eyes, left hand, back, right leg, and/or left knee is more than three decades after separation from service. 

7.  There has been no demonstration by competent medical, nor competent and credible lay, evidence of record, that the Veteran has a vision disability causally related to, or aggravated by, active service.

8.  There has been no demonstration by competent medical, nor competent and credible lay, evidence of record, that the Veteran has a left hand disability causally related to, or aggravated by, active service.

9.  There has been no demonstration by competent medical, nor competent and credible lay, evidence of record, that the Veteran has a back disability causally related to, or aggravated by, active service. 

10.  There has been no demonstration by competent medical, nor competent and credible lay, evidence of record, that the Veteran has a right leg disability causally related to, or aggravated by, active service. 

11.  There has been no demonstration by competent medical, nor competent and credible lay, evidence of record, that the Veteran has a left knee disability causally related to, or aggravated by, active service


CONCLUSIONS OF LAW

1.  The criteria for service connection for a lung/respiratory disability, to include as secondary to asbestos exposure have not been met. 38 U.S.C.A. §§ 1110, 1111, 1112, 1131, 1153, 1154, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.304 (2016).

2.  The criteria for service connection for bilateral hearing loss disability have not been met. 38 U.S.C.A. §§ 1110, 1111, 1112, 1131, 1153, 1154, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306, 3.307, 3.309, 3.385 (2016).

3.  The criteria for service connection for a vision disability have not been met. 38 U.S.C.A. §§ 1110, 1111, 1112, 1131, 1153, 1154, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.304 (2016).

4.  The criteria for service connection for a left hand disability have not been met. 38 U.S.C.A. §§ 1110, 1111, 1112, 1131, 1153, 1154, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.304.

5.  The criteria for service connection for a back disability have not been met. 38 U.S.C.A. §§ 1110, 1111, 1112, 1131, 1153, 1154, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.304.

6.  The criteria for service connection for a right leg disability have not been met. 38 U.S.C.A. §§ 1110, 1111, 1112, 1131, 1153, 1154, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.304.

7.  The criteria for service connection for a left knee disability have not been met. 38 U.S.C.A. §§ 1110, 1111, 1112, 1131, 1153, 1154, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.304.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claims herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The Board has considered whether additional examinations are warranted but finds that they are not.  As discussed in further detail below, there is no competent, credible evidence that indicates that the Veteran has disabilities of the eyes, hand, spine, leg, or knee which may be due to service.  Thus, a clinical opinion as to such is not warranted. McLendon v. Nicholson, 20 Vet. App.79, 81 (2006).  The Board has also considered whether remand is warranted to obtain updated VA treatment records with respect to the claims decided herein but has decided that it is not.  While the Board is remanding the headache claim to obtain additional VA treatment records, that is because the Veteran has suggested that there are relevant VA treatment records (reflecting medication treatment for a headache disability) which are not of record.  He has not made similar assertions (regarding relevant outstanding VA treatment records) with respect to the remaining claims being decided herein; therefore, a remand is not warranted with respect to those claims.
 
The Veteran's claims have been pending for more than five years and were held open for an additional 60 days from the date of the February 2017 Board hearing to allow the Veteran to submit evidence, to include clinical records from the years between service and 2011.  No such pertinent evidence has been submitted.  

Initially, the Board notes that the only service treatment record (STR) for the Veteran is his September 1974 Report of Medical Examination for enlistment purposes.  An October 2011 VA memorandum reflects a formal finding on the unavailability of STRs.  The Veteran's military personnel records are associated with the claims file.  

Legal Criteria

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir.2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet.App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).  

For some "chronic diseases," presumptive service connection is available.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  With "chronic disease" shown as such in service (or within the presumptive period under § 3.307), so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  For the showing of a 'chronic disease' in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Id.  If not manifest during service, where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and the 'chronic disease' became manifest to a degree of 10 percent within 1 year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 C.F.R. § 3.307.  The term "chronic disease," whether as shown during service or manifest to a compensable degree within a presumptive window following service, applies only to those disabilities listed in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies of 500, 1,000, 2,000, 3,000 and 4,000 Hertz is 40 decibels or greater; or when the thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

A pre-existing injury or disease will be considered to have been aggravated by active service, where there is an increase in disability during service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease. 38 C.F.R. § 3.306.

Analysis

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims.  

Initially, the Board notes that the Veteran has not submitted clinical records from separation in 1979 to 2010 in support of his claim.  He has provided lay statements; however, the Board finds that his statements lack sufficient credibility upon which to base service connection.  The grant of service connection often includes financial benefits to a Veteran.  While the Board may not ignore a Veteran's testimony simply because he or she is an interested party and stands to gain monetary benefits, personal interest may affect the credibility of the evidence and may be considered. See Cartright v. Derwinski, 2 Vet. App.24, 25 (1991) (see also Caluza v. Brown, 7 Vet. App. 498, 510-511  (1995) (credibility can be generally evaluated by a showing of interest, bias, or inconsistent statements, and the demeanor of the witness, facial plausibility of the testimony, and the consistency of the testimony.)
 
In the present case, the Veteran testified at a 2017 Board hearing that his post-service employment for three decades as a concrete finisher was mostly office work (bidding on jobs) and was "not too much physical work".  This is inconsistent with the statements which the Veteran gave to the Social Security Administration (SSA) when applying for SSA disability benefits.  SSA records reflect that the Veteran's job from the 1970s to March 2008 was a concrete finisher which required heavy lifting (50 to 100 pounds occasionally, and 10 to 20 pounds constantly), occasional climbing and balancing, and frequent stooping, kneeling and crouching.  The Veteran also reported to SSA that his job entailed using machines, tools, and equipment and that he would walk and stand for 4 hours each day, and that he would stoop, bend, crouch for 8 hours a day, that he would reach for 8 hours a day, crawl for one hour a day, and handle large objects for 8 hours a day.  This differs substantially from his testimony.  The Veteran also reported to SSA that he spent 0 hours a day writing, typing, or handling small objects.  

Merely because the Veteran is less than credible as to one fact does not mean that he is less than credible as to others.  However, the Board finds that his testimony that he did mostly nonphysical labor after service is an important fact with regard to a claim for service connection, and casts doubt on his other statements. 

In addition, SSA records reflect the opinion of the 2011 examiner (Dr. J.W.) that the Veteran was "less than fully credible" with regard to his allegations of physical limitations.  Another SSA examiner (Dr. P.P.) noted that while the Veteran moaned upon examination of his back, he was observed bending over and picking up his belongings from the floor without any significant difficulty.  A statement by Dr. R.B. reflects that the Veteran was shown at the examination to have a "good ambulatory ability as well as good back flexibility when claimant was distracted."  This medical evidence tends to show that the Veteran's statements as to the severity of symptoms lack credibility, as the clinician's findings suggest that the Veteran may exaggerate his symptoms, whether consciously or unconsciously.  


Lung disability, including as secondary to asbestos exposure

In 2012, the Veteran filed a claim for service connection for "exposure to Inspectos [sic] from working in shipyard in Virginia."  A March 2012 VA Form 21-0820 (Report of General Information) reflects that he clarified that he was filing a claim for service connection for a "lung condition" related to asbestos exposure.  The Veteran did not provide clinical evidence of a diagnosed disability, clinical records supporting symptoms of a disability, or lay statements regarding symptoms.  The Board finds that service connection for a respiratory/lung disability, to include as secondary to asbestos is not warranted.

VA clinical records reflect that the Veteran had clear lungs which were without wheezes, rales, and/or rhonchi (e.g. August 2010, September 2010, July 2011, December 2011, October 2012, August 2013).  The records also reflect that the Veteran smoked 1/2 pack of cigarettes a day since approximately 2003 (See VA records) or since approximately the 1980s (See SSA records).  Certain clinical records also noted that he did not have a cough, shortness of breath, wheezing, or hemoptysis (e.g. August 2010 and October 2011 VA records, and SSA records).  The records reflect that the Veteran reported that when he thinks of a stressful military experience, it causes "a little bit" of a physical reaction (e.g. heart pounding, trouble breathing, sweating); the Veteran was given homework of "practice breathing."  There is no competent, credible evidence of an actual physical disability of the respiratory system.  

There are no private, Social Security Administration (SSA), or VA clinical records which reflect an asbestos-related disability, or any disability of the lungs.  Service connection requires, at a minimum, medical evidence of a current disability.  The evidence does not include such; thus, service connection is not warranted. Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

Finally, the Veteran has not been shown to have the experience, training, or education necessary to make a diagnosis of a lung disability, to state that he has a lung disability which is as likely as not due to asbestos exposure, or to state that any asbestos exposure was as likely as not in service rather than pre-service employment in the cement business or his three decade post service employment in the cement business.  The Board finds that such etiology findings fall outside the realm of common knowledge of a lay person.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011); See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  
 
In sum, there is not probative evidence that the Veteran has a lung disability causally related to, or aggravated by, service.  Thus, service connection is not warranted.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990). 

Bilateral hearing loss disability

A June 2011 VA examination report reflects that the Veteran has bilateral hearing loss disability for VA purposes.  The Veteran testified at the Board hearing that he was a boatswain mate while in service and that he was exposed to acoustic trauma from working with a paint "chipping gun" (i.e. air compressors), and other loud noises.  He stated that sometimes he wore earmuffs.  (See Board hearing transcript, page 3.)  He further testified that he went to a doctor in 1979 for his hearing but that he does not recall that doctor's name.  

The Veteran's STRs reflect that the Veteran had a pre-existing right ear hearing loss, and abnormal hearing, which did not rise to the level of a VA disability, in the left ear upon entrance into service.  

Resolution of this issue turns on whether there is competent credible evidence that the Veteran's right ear hearing loss increased in severity in service, and whether there is a competent credible link, lay and/or medical, between the Veteran's current left ear hearing loss and service.   The Board finds, as discussed in further detail below, that service connection is not warranted for a hearing loss disability.

The Veteran's September 1974 Report of Medical Examination for enlistment purposes reflects that upon audiometric testing, results were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
20
30
20
--
45
LEFT
20
30
30
--
25

Under 38 C.F.R. § 3.385, the Veteran had a right ear hearing loss disability at service entrance.  Although his left ear also had hearing loss and was considered abnormal under Hensley v. Brown, 5 Vet. App. 155, 157 (1993) (the threshold for normal hearing is from 0 to 20 decibels, and a higher threshold level indicates some degree of hearing loss), it was not severe enough to be considered a disability for VA purposes.   

Based on the foregoing, the presumption of soundness on induction does not attach to the right ear hearing loss noted at entrance, and service connection may be considered only on the basis of aggravation of right ear hearing loss in service.  

There are no subsequent STRs associated with the claims file.  There are also no audiology records in the year after service which note any increase in severity of his hearing loss.  

The 2011 VA examination report reflects that the Veteran reported exposure to noise in service and that post-service he worked in construction.  The Veteran reported using hearing protection some of the time.  He also reported that he is a hunter and that he does not use hearing protection when hunting.  The examiner found that it is impossible to determine whether or not the Veteran experienced permanent aggravation of his pre-existing hearing loss without knowing the status of the Veteran's hearing following enlistment and at the time of separation.  The Board finds that this opinion is probative with regard to both the left and right ear.  Although the Veteran did not have a disability for VA purposes of the left ear, he did have abnormal hearing of the left ear upon entrance.  In essence, the examiner opined that without records contemporaneous to service, it is not possible to opine that the Veteran has a current hearing loss due to service.  

The Board also notes that the earliest clinical evidence of a left ear hearing loss disability for VA benefits purposes is more than three decades after separation from service.  The lapse of time between service separation and the earliest documentation of current disability is a factor for consideration in deciding a service connection claim. See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).
 
While the Veteran is competent to state that he had difficulty hearing in service and/or after service, he has not been shown to have the experience, training, or education necessary to make a competent determination that his right ear hearing permanently worsened during service, or to state the threshold levels upon separation.  He is also not competent to state that his current hearing loss is due to service given that the medical evidence notes that his noise history rather than post-service factors (e.g. post service employment in construction, hunting).  The Board finds that such etiology findings fall outside the realm of common knowledge of a lay person.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011); See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  
 
Moreover, the Board finds that the Veteran's statements with regard to his hearing are less than credible when considered with the record as a whole.  In this regard, the Board notes that the Veteran testified at the Board hearing that he did not have a hearing loss before he went into service, and although he worked in the family business as a "cement finisher", he "didn't do too much of the work" and it was mainly an office job with him providing bids on jobs.  As noted above, not only did the Veteran have a hearing loss upon entrance, but SSA and VA clinical records reflect that post service he worked in the construction business with approximately a full eight hour day of manual labor.  When he described his job, he stated that he "finished concrete curbing gutter and other flat concrete work" using machines, tools, and equipment.  Thus, it can be reasonably assumed that he would have been working with large noisy machinery (i.e. cement mixers).  (The Veteran reported that he carried screed tools.  Screed tools would be tools use to level freshly placed concrete.)

Based on the Veteran's entrance examination results, the earliest clinical evidence of a hearing loss disability, and the lack of credible competent evidence supporting his claim, the Board finds that service connection is not warranted.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990). 

Vision disability

The Veteran has been diagnosed with blurred vision; break in Bruchs; a chorioretinal scar in inferior arcade in the left eye with associated dot hemes, suspected to be due to blocked blood flow caused by kinked artery at the scar or secondary to telangiectatic vessels; and Angoid streaks which were "most likely idiopathic."  It was noted that the scar was suspected to be long standing; however, "long-standing" was not defined and the report is entirely negative for any incident in service or any mention of an onset in service.  (The Board notes that this diagnosis was made more than three decades after separation from service.)  The Veteran reported that the blurred vision had a gradual onset for many years, and that he had clear mucous discharge for the past ten years.  (See January 2011 VA treatment record). 

The Veteran has not provided competent credible evidence of a visual disability causally related to, or aggravated by, service.  Nor has he provided evidence of an injury or disease in service which he believes is related to a current vision disability.

The Veteran testified at the February 2017 Board hearing that his vision problems "probably happened while I was in the service" and that it may cause his headaches sometimes.  In a February 2017 statement, he also asserted that his eye problems are due to hypertension and retinal hemorrhages.  The Veteran is not in receipt of service-connection for hypertension or retinal hemorrhages.

The records are negative for an injury in service.  A February 2012 VA clinical record reflects that there was no ocular history for an injury, and an August 2013 VA clinical record reflects that there was no history of injury to the eyes involving a metallic object or fragment.  

Congenital or developmental defects, e.g., refractive errors of the eyes are not diseases or injuries within the meaning of applicable legislation and, thus, are not disabilities for which service connection may be granted. 38 C.F.R. § 3.303 (c); see also 38 C.F.R. § 4.9; Beno v. Principi, 3 Vet. App. 439 (1992).  

The Board acknowledges that if a defect is aggravated by service such that a superimposed disease or injury occurred during service, service connection may be established for the resultant disability. VAOPGCPREC 82-90.  However, in the present case, the evidence does not support a finding of a disease or injury occurring in service.  

Any statement by the Veteran that he has had blurred vision due to an injury or disease in service and symptoms since service is less than credible given the record as a whole, to include the Veteran's statement to clinicians as to a gradual onset.  If the Veteran had symptoms since service, and/or sustained an injury or disease in service, it would have been reasonable for him to have reported such to providers, rather than deny trauma to the eye.  

Finally, although the Veteran contends that he may have vision problems due to headaches, he is not competent to state such, and he has not been diagnosed with a vision problem which is as likely as not due to headaches.  (Moreover, he has also stated that it is his vision problem that actually causes his headaches.)  

As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990). 


Left Hand

The Veteran indicated that he may have a left hand disability due to an alleged fall down stairs in service (See Board hearing transcript, page 8).  In a 2017 statement, he asserted that all his claimed conditions are due to his work as a boatswain mate which included repairing the hull and deck.  The Veteran did not provide evidence of treatment for a hand disability in the more than three decades since separation from service.  Moreover, the evidence does not reflect a left hand disability (other than a rash).  

In February 2011, the Veteran filed a claim for service connection for his left hand but failed to provide any dates of onset, treatment, or of a specific diagnosis.  

A May 2011 VA clinical record reflects that the Veteran reported pain in various parts of the body, to include his hands.  Pain alone, without a diagnosed or identifiable underlying malady or condition does not in and of itself constitute a disability for which service connection may be granted. Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999). 

A June 2011 SSA record (Dr. K.S.) reflects that the Veteran gave a past medical history of peptic ulcer disease, back pain and back pain radiating into the legs.  The report is negative for any complaints of the left hand.  The Board finds that if the Veteran had a left hand disability with symptoms since service, it would have been reasonable for him to have reported it at this time.  Upon review of his symptoms, the only musculoskeletal abnormalities were with regard to the spine, and complaints of leg pain.  The Veteran had full range of the motion of the wrists and small joints of the hands.  

Additional records in 2011 reflect that the Veteran had dermatitis of 4th digit of right hand) (October 2011), and a rash on both hands (e.g. October 2012, August 2013). 

There are no probative private, Social Security Administration (SSA), or VA clinical records which reflect a left hand disability which is as likely as not causally related to service.  In addition, there are no records which reflect a musculoskeletal disability of the left hand.  Service connection requires, at a minimum, medical evidence of a current disability.  The evidence does not include such; thus, service connection for a left hand disability is not warranted. Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  (In addition, the evidence does not support a finding that service connection is warranted for a rash on the left hand.)  

Finally, the Veteran has not been shown to have the experience, training, or education necessary to make a diagnosis of the hands, or to state that he has a left hand disability which is as likely as not due to labor in service, as opposed to his manual labor as a cement finisher prior to service, and in the three decades after service.  

As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990). 

Lumbar spine disability

The Veteran stated that while in service, he "got hit in the back with a short line we were tying up to the ship. The line slipped and went through the porthole and knocked me down, . . . .  I went to sick call. I laid up in the bed 2 days (See Board hearing transcript, pages 5-6).

The Veteran has not provided competent credible evidence of continuity of symptoms since service.  The earliest evidence of a back complaint is in 2010, more than thirty years after separation from service.  

An August 2010 VA "vesting" examination record reflects that the Veteran reported low back pain for "several years".  Notably, he did not state that it had been for several decades or since service.  September 2010 VA radiology records reflect an essential negative lumbar spine, and mild degenerative changes of the thoracic spine.  An October 2010 MRI reflects mild degenerative central canal stenosis at the L3-4 through L5-S1 levels.  

A June 2011 SSA record (Dr. K.S.) reflects that the Veteran "was diagnosed to have a back pain since 2008.  He got hurt doing the construction work."

The Veteran testified at the 2017 Board hearing that in his opinion his back disability is not due to his three decades as a concrete finisher but is due to service because his post-service work as a concrete finishing was "bidding on jobs" and "[n]ot too much physical work."  The Veteran has not been shown to be competent to provide such an etiology opinion. 

The Board also finds, as noted above, that the Veteran has been less than forthright about his post-service work experience.  As noted above, when applying for SSA benefits, the Veteran stated that his work entailed walking, standing, stooping, bending, crouching, reaching, and crawling.  The SSA records reflect that his job from the 1970s to March 2008 as a concrete finisher required heavy lifting (50 to 100 pounds occasionally, and 10 to 20 pounds constantly), occasional climbing and balancing, and frequent stooping, kneeling and crouching.  Moreover, there is a notation in the records that the Veteran's back injury was due to construction job, and the Veteran has asserted that that he stopped working in March 2008 due to back pain. 

Based on the lack of records documenting arthritis in the year after service, the lack of a probative clinical opinion, and given the Veteran's inconsistent statements, the Board finds that service connection is not warranted. 

Right Leg Disability
Left Knee disability

The Veteran testified at the Board hearing that in service, he fell down a stairway and injured his left knee resulting in a "knot" or cyst having to be removed (See Board hearing transcript, pages 7 and 8).  He indicated that the fall also caused a right leg disability.  The Board finds, for the reasons noted below, that service connection is not warranted for either a right leg or a left knee disability.

The earliest complaint of a lower extremity disability is not until more than three decades after separation from service.  

The Veteran has not alleged a specific current disability of the right or left lower extremity but has described "pain" and "popping".  Pain or a feeling of popping, without a diagnosed or identifiable underlying malady or condition does not in and of itself constitute a disability for which service connection may be granted. Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999).  Moreover, radiation of back pain into the legs would not constitute a "leg or knee" disability but would be a symptoms of a back disability.  Finally, the record does not reflect that the Veteran has a current "knot" or cyst of the knee or residuals of removal of such.  

VA clinical records in 2010 reflect that the Veteran reported back pain radiation to  both legs beginning five weeks earlier when he bent down to pick up something from the floor.  (See September and October 2010 VA clinical records.)  Records in 2011 reflect that the Veteran reported pain and popping in his knees (See May 2011, October 2011, and October 2012 VA clinical records.)  

SSA records reflect that in June 2011 the Veteran had full range of motion of the hips and knees but had complaints of pain.  He had a normal gait with no limp.  A  July 2011 record reflects that the Veteran worked from the 1970s to March 1, 2008 as a concrete finisher which was considered heavy work.  It was noted that the job of a concrete finisher requires "frequent stooping, kneeling, and crouching."  There is no evidence between 1979 and 2010 that the Veteran had a knee and/or leg disability from service which interfered with his employment.  

Not only does the claims file not include a current disability, but importantly, there is not competent credible evidence of symptoms since service or of a disability causally related to, or aggravated by service.  To the extent that the Veteran is asserting continuity of symptomatology from service, his statements are less than credible as noted above.  

The Veteran has not been shown to have the experience, training, or education necessary to make an etiology opinion to the claimed disabilities.  (The Veteran has claimed a fall down stairs as the etiology but has also contended that the etiology is was his work as a boatswain mate.  Thus, he himself, has reported differing possible etiologies.)  Although lay persons are competent to provide opinions on some medical issues, the Board finds that a lay person is not competent to provide a probative opinion as to diagnosis and etiology of a leg/knee disability marked by symptoms of pain and "popping".  

As the preponderance of the evidence is against the claims, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990). 


ORDER

Entitlement to service connection for a lung/respiratory disability, including as secondary to asbestos exposure is denied.

Entitlement to service connection for bilateral hearing loss disability is denied.

Entitlement to service connection for bilateral eye/vision disability is denied.

Entitlement to service connection for a left hand disability is denied.

Entitlement to service connection for a lumbar spine disability is denied.

Entitlement to service connection for a right leg disability (claimed as pain) is denied.

Entitlement to service connection for a left knee disability is denied.



REMAND

Headache Disability

The Veteran contends that he has headaches which began in service and may be related to a vision problem, or to his duties as a boatswain mate.  There are no records of headaches in the three decades after separation from service.  The Veteran contends that he has been prescribed medication for headaches through the VAMC at Dorn. (At the Board hearing, he testified that he is "taking medication" through the VA for a diagnosis of migraine headaches.  See Board hearing transcript, pages 6 and 7.)

VA clinical records reflect that the Veteran has noted bouts of dizziness and headaches when discussing his headaches (June 2011).  Although in August 2011, he reported occasional mild headaches off and on as a side effect of the medication, Citalopram, which was taken for an acquired psychiatric disability, the medication was thereafter decreased in dosage (October 2011), and was discontinued in February 2012 due to being ineffective.  An October 2011 VA mental health and physical record reflects that the Veteran reported no history of head trauma or headaches.  Subsequent records also reflect that the Veteran denied headaches (see December 2011, October 2012, and Aug 2013 VA clinical records). 

There are no clinical records which reflect that the Veteran has a diagnosed headache/migraine disability, that he has had chronic complaints of headaches, or that he has been prescribed medication for headaches.  Nonetheless, he indicated at the February 2017 Board hearing that VA has prescribed him medication for such.  The most recent VA clinical record is from 2013.  Thus, VA has a duty to assist the Veteran by associating all VA records from 2013 to present with the claims fiel and determine if he has been diagnosed with a headache disability, and if so, if there is an etiology noted for such.  


Acquired Psychiatric Disability

The Veteran has alleged three stressors in service:  being onboard the USS Piedmont when it had to return the bodies of service members killed in the Vietnam war, rape by three individuals, and seeing the suicide/hanging of service-members.

With regard to the alleged stressor of being onboard the USS Piedmont when it had to return the bodies of service members killed in the Vietnam war, the Board finds this is less than credible at this time.  The Veteran stated that he was "deployed at end of war and had to bring fallen soldiers home which was always difficult" (See July 2011 VA record.)  The Veteran was not assigned to the USS Piedmont until July 1975.  This was two months after the capture of Saigon by the North Vietnamese in April 1975 (the "fall of Saigon").  More importantly, the USS Piedmont was based in the Mediterranean.  There is no competent credible evidence of record which supports a finding that a Naval vessel serving in the Mediterranean out of Naples, Italy would be transferring deceased service-members killed in the Vietnam conflict; the Board finds that such is less than reasonable.

With regard to the alleged rape, PTSD cases based on personal assault stressors have special notice requirements.  Although the Veteran has stated to an October 2011 VA clinician that he had never previously told anyone about the rape, notice must be given to him under 38 C.F.R. § 3.304(f)(5) and he must be afforded an opportunity to provide evidence to support his claim.   

As the record currently stands, the Board finds that the Veteran's allegations of rape in service are less than credible due to inconsistency of allegations.  The Veteran initially denied military sexual trauma when speaking with VA clinicians (See August 2010 record).  In April 2011, he reported a stressor of having been beaten up by three Italians over their belief that he had failed to pay a cab fare.  (See VA Form 21-0781a.)  Later, he reported to VA clinicians that his stressor was having been raped by three service-members aboard the USS Piedmont while at sea (June 2012).  In 2017, he testified under oath that he was raped by three Italians behind the USO while on land.  The Board has reviewed the Veteran's military personnel records but they do not provide evidence to corroborate his account of sexual assault and do not reflect a change in behavior following the reported incident, which he has stated occurred in December (around the holidays) of 1975.  

Prior to this alleged incident, the Veteran had already had one arrest/charge (for trespassing in 1973), and one count of having been absent without leave (November 1975).  He had also used marijuana prior to service (see VA clinical records); thus, subsequent misconduct is not indicative of sexual trauma.  His military personnel records note that the Veteran failed to go to his appointed place of duty (March 1976), was derelict in the performance of his duties (June 1976), questions commands, is lax on regulations, needs routine supervision, and does not help moral (July 1976), requires routine supervision to complete assigned tasks, feels that he can leave his working space anytime he wants, is occasionally lax in following commands (January 1977), possessed marijuana (May 1977), was arrested by the Italian government in September 1978 for the offense of possession and sale of narcotics, and had difficulties conforming to rules and regulations (December 1978).  

Nonetheless, proper notice must be provided to the Veteran of the types of evidence which may support a claim of military sexual trauma. 

With regard to the alleged stressor of seeing the suicide/hanging of service-members, the Board finds that VA has a further duty to assist the Veteran.  The Veteran has reported that one morning he woke up and saw a service-member hanging; that one time while on watch he witnessed a suicide and had to take down the body; that he saw one body hanging; and that he saw more than one body hanging to include one with a "Dear John" letter in his pocket.  

The Board finds that if there was a suicide onboard the USS Piedmont, it may be documented in ship logs or other military records.  The Veteran should be asked to be as narrow as possible with regard to when the alleged "hangings/suicides" occurred onboard the USS Piedmont.  Where the time period alleged by the Veteran is longer than the two month period required by JSRRC (Joint Service Records Research Center), the RO should submit multiple 60-day record searches.  Gagne v. McDonald, 27 Vet. 397 (2015)

If the JSRRC, or another source, verifies a suicide/hanging death onboard the USS Piedmont while the Veteran was assigned to the ship, records should be obtained if possible (e.g. investigation records) as to whether the Veteran was involved in removing the body from the rope/crane. 

Thereafter, if there is competent credible evidence that the Veteran witnessed a suicide or the aftermath of such (e.g. taking down the body), he should be scheduled for an examination to determine if it is as likely as not that he has an acquired psychiatric disability causally related to such.  The clinician should not consider any alleged stressor that has not been corroborated by competent credible evidence.  

Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims file all VA records (VAMC Dorn) from 2013 to present with regard to the Veteran's headaches/migraines.

2.  Provide the Veteran with notice as to evidence which may support a claim of personal assault stressors under 38 C.F.R. § 3.304(f)(5).  

3.  Request the Veteran to provide a time frame for the alleged incident(s) of finding suicide/hanging victims on the USS Piedmont.  

4.  Attempt to verify an alleged stressor of the suicide by hanging of one or more service-members on the USS Piedmont through the JSRRC (Joint Service Records Research Center), ship logs, investigations, and/or the other appropriate repositories. 

If the time period alleged by the Veteran is longer than the two month period required by JSRRC, the RO should submit multiple 60-day record searches.  

5.  Thereafter, If and Only If, there is competent credible evidence that the Veteran witnessed the suicide of a service-member or was involved in taking down a dead body from a crane, scheduled him for an examination to determine if it is as likely as not that he has an acquired psychiatric disability related to such.

If an examination is warranted, the clinician should consider the pertinent evidence of record to include: a.) that the Veteran, in relation to filing a VA claim, has been found less than credible with regard to his description of his work history; b.) that the Veteran, in relation to filing a SSA claim, has been found to be less than credible with regard to his symptoms; c.) that it is not conceded that the Veteran was a victim of sexual assault and such should not be considered unless there is competent credible evince supporting the assertion added to the record since October 2017; d.) that it is not conceded that the Veteran was involved in transferring dead bodies from the Vietnam conflict and such should not be considered unless there is competent credible evince supporting such added to the record since October 2017;e.) the Veteran's military personnel records; f.) the Veteran's inconsistent statements when attempting to obtain compensation; and g.) the Veteran's statements that he was depressed due to his mother's health, financial problems (being behind on child support), and unemployment due to back problems (See September 2010 VA clinical records).

If the clinician finds that is it as likely as not that the Veteran has an acquired psychiatric disability causally related to service, the clinician must state the stressor.

A complete rationale should be provided by the clinician.

6.  Following completion of the above, readjudicate the issues of entitlement to service connection for a headache disability and an acquired psychiatric disability.  If a benefit sought is not granted, issue a Supplemental Statement of the Case and afford the appellant and his representative an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board, as appropriate for further appellate consideration.
 
The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M.C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


